953 F.2d 1387
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Wilfred LEE, Plaintiff-Appellant,v.LOCKHEED MISSILES & SPACE COMPANY, INC., Defendant-Appellee.
No. 90-16154.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 28, 1992.*Decided Jan. 31, 1992.

Before WALLACE, Chief Judge, and SNEED and ALARCON, Circuit Judges.


1
MEMORANDUM**


2
Wilfred Lee appeals pro se from the district court's judgment in favor of his former employer, Lockheed Missiles & Space Company, Inc.  ("Lockheed").  We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


3
Lee's complaint asserted seven claims against Lockheed:  (1) age discrimination, (2) wrongful discharge, (3) conspiracy, (4) unlawful imprisonment, (5) forgery, (6) national origin discrimination, and (7) harassment.   On November 30, 1989, the district court granted summary judgment in favor of Lockheed on claims two through seven.   The age discrimination claim was tried before a United States Magistrate;  on June 25, 1990 the Magistrate granted Lockheed's motion for an involuntary dismissal pursuant to Fed.R.Civ.P. 41(b).


4
In his briefs on appeal, Lee does not present any basis upon which the district court's judgment could be overturned.   Accordingly, we affirm the district court's judgment based on the analyses set forth in the court's thorough and well-reasoned orders of November 30, 1989 and June 25, 1990.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3